Citation Nr: 1133555	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, including as secondary to service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  An October 2007 rating decision denied service connection for coronary artery disease (CAD), and an April 2008 rating decision denied service connection for PTSD.  An April 2008 decision review officer (DRO) decision granted service connection for PTSD, with a 10 percent evaluation, effective March 16, 2006.  

In July 2009 the Board re-characterized the Veteran's claim of service connection for CAD as one of service connection for a heart disability secondary to PTSD, which is how the RO characterized the issue in the November 2007 statement of the case (SOC) and how the Veteran characterized it in his December 2007 Form 9 substantive appeal, and remanded both of the current claims for additional development.  In December 2009, the Board again remanded the Veteran's current claims for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is associated with the claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).





FINDINGS OF FACT

1.  A preponderance of the competent evidence shows that the Veteran's heart disability was not caused or aggravated by his service-connected PTSD, and there is no competent evidence that his heart condition is related to service.

2.  The Veteran's PTSD is manifested by no more than occupational and social impairment due to mild or transient symptoms, and a GAF score of 60 at lowest.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met. 38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2006, February 2007, and May 2007, letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These pre-adjudication letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the nature and severity of the Veteran's service connected PTSD and claimed heart disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was given the opportunity to present testimony to the Board in June 2009.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection Claim 

The Veteran seeks service connection for a heart disability.  He contends that his current heart problems are caused by his PTSD and that his PTSD manifests heart or cardiac abnormalities. 

Service connection currently is in effect for PTSD, rated 10 percent disabling.  

The Veteran's November 2007 SOC and December 2007 Form 9 appeal to Board note only that the issue of whether a heart disability is secondary to PTSD is on appeal, and not whether it is directly related to service pursuant to 38 C.F.R. § 3.303.  Nor does the Veteran contend that his current heart disability is related to service.  There is no evidence of record, including STRs, indicating any cardiac problems in service.  Nor is there any competent evidence relating his heart disability to service.  Absent any contention by the Veteran, or evidence of record that the heart disability could be related to service on a direct basis,  direct service connection for a heart disability need not be further discussed.  

Service connection may be granted for a disability which is proximately due to and the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2009 private treatment record notes that the Veteran has a current disability.  An April 2011 VA examination report notes that, following testing, the Veteran was given a diagnosis of CAD with mitral and tricuspid insufficiency.  

The Veteran submitted a January 2007 newspaper article reporting that a new study found that Veteran's with PTSD are at greater risk of heart attacks.  A generic text, such as the one offered, which does not address the facts of this particular Veteran's case, does not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998).  Thus, this article has little probative value.

A VA psychological examination was conducted in January 2010.  The examiner noted a review of the Veteran's claim file and that the previous Board remand requested an opinion as to whether the Veteran's PTSD manifests a heart condition or psychosomatic symptom related to the heart, such as an irregular heart beat.  The examiner opined that he could not provide an opinion as to whether his PTSD manifests a heart condition or psychosomatic heart symptoms related to the heart without resorting to speculation.  Given that this examination report provides no definitive medical opinion it amounts to non-evidence and is given no probative value.  

A VA examination was conducted in April 2011.  The examiner, a physician, noted a review of the Veteran's claim file.  The Veteran reported that his CAD was first diagnosed when he had a myocardial infarction in 2000.  The Veteran has been diabetic since 1988.  Following a physical examination and review of various cardiac tests, the Veteran was given a diagnosis of CAD with mitral and tricuspid insufficiency.  The examiner opined that it is less likely as not that his heart disease was caused or aggravated by his PTSD.  The examiner noted that, although stress can contribute to heart problems, it does not appear likely that it was a major factor in this case because the Veteran did not develop heart problems until he was 79, some 60 years removed from his wartime experiences and, if his PTSD was in some way causative or contributory to his heart disease, it is reasonable to expect that it would have manifested earlier.  It is much more likely that his other serious illnesses, including, hypertension, hyperlipidemia, and diabetes, were the contributing and/or causative factors to his heart condition.  

The Veteran is competent to report those symptoms of heart disability, such as chest pain, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to provide an opinion that his service connected PTSD causes or aggravates his heart disability or whether his PTSD manifests a diagnosable heart condition such as a heart arrhythmia or irregular heart beat as this is a matter for a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The April 2011 VA examiner's opinion clearly indicates that the Veteran's PTSD does not cause or aggravate his heart disability and he did not find any other heart conditions that could be a manifestation of the Veteran's PTSD.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claimed heart disability secondary to service connected PTSD; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

III.  Increased Rating Claim

The Veteran seeks an initial evaluation in excess of 10 percent for PTSD.  The Veteran testified in June 2009 that he takes no medications for his PTSD, but that when he watches television shows about World War II he has nightmares and becomes sad.  

The RO originally granted service connection for PTSD in April 2008, with a 10 percent evaluation and an effective date of March 16, 2006, which is the date the Veteran's service connection claim was received, under 38 C.F.R. § 4.130, DC 9411.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 10 percent evaluation is warranted when the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Other, higher, ratings are available for more serious manifestations of psychiatric disabilities, none of which are raised by the evidence of record.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A January 2006 VA treatment record notes that the Veteran was evaluated for PTSD.  He endured heavy bombing every night while in combat.  The Veteran's first marriage lasted 49 years until his wife died in 1985.  He has 9 children and has a good relationship with them.  He proudly shared that all of them finished college.  He has been married to his second wife for nine years.  The Veteran has two years of college and is a master electrician.  He toured many colleges discussing the book he wrote.  He is now retired from the civil service.  Prior mental health history revealed no treatment.  Diagnostic impressions of "PTSD?" and dementia were given.  

A copy of the Veteran's book is of record and is titled "[redacted]: [redacted]" by [redacted]. 

A VA examination was conducted in March 2008.  The Veteran complained that he gets anxious a lot and thinks of WWII all of the time.  The Veteran worked for the federal government for 28 years and retired in 1985.  He was always able to maintain work from a mental health point of view.  A mental status examination revealed that the Veteran was well developed and nourished.  He maintained good eye contact, was pleasant and cooperative, and had goal directed speech and thought processes.  His behavior was normal and no psychomotor abnormalities were noted.  His memory function was good and no deficits could be elicited.  The Veteran became appropriately sad and anxious when discussing the traumatic events he experienced, but is not acutely suicidal, homicidal, psychotic, manic, obsessive, or compulsive.  Insight and judgment are good.  The examiner noted that the Veteran suffers from mild PTSD.  He unequivocally suffered from PTSD upon returning from WWII, but had few symptoms from the 1940s to 1970s.  Recently he has had repeated thoughts about WWII.  At this time he does not meet the criteria for PTSD, however, he clearly suffered from identifiable symptoms in the past.  He can perform work from a mental health point of view.  A diagnosis of largely resolved chronic and mild PTSD was given and a GAF score of 60 was assigned.  The examiner noted that the Veteran thinks about WWII on a daily basis, but is not avoidant about these traumatic events.  Although he was mildly socially isolated and detached from others upon returning from WWII, currently he has few symptoms.  

A January 2010 VA examination report notes that the examiner reviewed the Veteran's claim file.  The examiner noted that there is no present treatment for a mental disorder.  The examiner noted that the Veteran has non-PTSD/psychiatric cognitive impairment as manifested by memory impairment.  The examiner also noted that that the Veteran has adjustment disorder with depressed mood due to moving to a new apartment.  He is sad and lonely there and has no one to talk to.  The examiner noted that these symptoms of depression are most likely related to chronic isolation.  The Veteran is still married, but moved to his current senior citizen's home because he could not navigate the stairs in his house.  He sees his wife once per week and describes their relationship as pretty peaceful.  The Veteran's son calls him daily and visits him once per week, and he talks to his daughters 2-3 times per week on the phone.  He reported that he sees other residents of the seniors community twice weekly, but that he is 84 years old and stays to himself.  He is applying to live at a VA Living Center, and financially supports his church, but no longer goes to church regularly because he has water problems and is afraid of falling.  The Veteran watches television, but has no recreational activities due to his health and difficulty with transportation.  

A psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed, that his speech was impoverished and obscure, that his attitude was friendly, cooperate, and relaxed, that his affect was appropriate, and that his mood was depressed.  The Veteran had a short attention span and was easily distracted, was oriented to person, time, and place, and had a rambling thought process.  He had no delusions and an unremarkable thought process.  His intelligence was below average due to the progressive effect of his cognitive impairment.  The Veteran mostly understands the outcome of his behavior and understands he has a problem.  He has no inappropriate behavior and he sometimes falls asleep easily and other times lays awake thinking about his family and different places.  There are no suicidal or homicidal thoughts, panic attacks, or obsessive behavior.  The Veteran reports that impairments in daily living such as driving, shopping, and recreation are due to medical conditions and not PTSD.  His recent and immediate memory are moderately impaired.  The Veteran thinks of WWII once per month for 1 hour.  The Veteran has nightmares once per week, but not of his military occupation or ammunitions.  The Veteran repots that he has lost his pep and is isolated because of health problems.  The Veteran was given diagnoses of PTSD, chronic, mostly in remission, adjustment disorder, and dementia, and a GAF score of 45 was assigned.  However, his GAF score is related to his cognitive issues and his GAF score of only his PTSD would equate his last GAF score of 60.  The examiner noted that the Veteran's PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, or mood.  He does lose sleep due to nightmares.  

The evidence more nearly approximates the criteria for a 10 percent, rather than a 30 percent, rating for PTSD.  The March 2008 VA examination report notes that the Veteran's PTSD was largely resolved and he does not meet the criteria for PTSD currently and that his PTSD is mild.  The January 2010 VA examination report shows that the Veteran's mood was depressed due to being chronically isolated and having no one to talk to.  He has no recreational activities and impairments in his activities of daily living are due to his non-PTSD medical problems.  His below average intelligence and memory problems are due to his cognitive problems.  The examiner noted that the Veteran's PTSD does not result in deficiencies in judgment, thinking, family relations, mood, or work.  PTSD did cause loss of sleep due to nightmares.  Thus, the medical evidence of record does not demonstrate that the Veteran's PTSD causes depressed mood, suspiciousness, panic attacks, or mild memory loss which would be indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  See 38 C.F.R. § 4.130, DC 9411.  There is evidence of record that indicates that the Veteran has sleeping problems, however this symptom alone, in the absence of PTSD symptoms of a severity of those noted for a 30 percent rating, such as depressed mood, panic attacks, or mild memory loss, does not warrant a 30 percent rating.  It is acknowledged that the Veteran has limitations in attention span, a depressed mood, and, memory problems, but the medical evidence of record indicates that these problems are related to medical problems, cognitive problems, and dementia, rather than his PTSD.  Nor does the evidence include any manifestations other than those listed in the rating criteria which would justify a rating higher than 10 percent.  

In addition both VA examinations of record indicate a GAF score of 60 due to PTSD.  A GAF score of 51-60 denotes moderate symptoms.  However, a GAF score of 60 alone, with the lack of symptoms of a severity warranting a 30 percent rating that is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, does not weigh in favor of the assignment of a 30 percent rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.

At no time has Veteran's PTSD disability meet or nearly approximate the criteria for a rating in excess of 10 percent.  Accordingly, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran may genuinely believe that the severity of his PTSD disability warrants a rating in excess of 10 percent.  The Board is sympathetic to the Veteran and acknowledges his important service to his country and community during WWII and in his many years of civil service.  He is certainly competent to report symptoms, such as sleep problems, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, he is not competent to state whether his PTSD manifests a depressed mood or anxiety as these are medical determinations, and his opinion is far outweighed by the detailed opinions provided by the VA medical professionals of record which largely agree on the mild manifestations of his PTSD, and clearly demonstrate that a rating in excess of 10 percent is not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against a rating in excess of 10 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Nor is extra-schedular consideration for his service-connected PTSD disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant' s exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as sleep impairment, that the Veteran describes, and the findings made by the various health professionals, are the symptoms included in the criteria found in the rating schedule for mental disabilities.  The schedular criteria are not inadequate for rating this Veteran's disabilities.  As a result, the other two steps in the analysis of extra-schedular ratings need not be reached.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  It is noted that the Veteran worked for almost 30 years as a federal employee and retired more than 20 years ago.  Additionally, the January 2010 VA examiner noted that the Veteran's PTSD does not cause total occupational impairment.  The Veteran himself does not likewise claim that he cannot work due solely to his PTSD.  Thus, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to service connection for a heart disability, including as secondary to service connected post-traumatic stress disorder, is denied.

Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


